Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This AGREEMENT, dated as of January 22, 2015 (the “Agreement”), by and among
Atlantic Power Services, LLC, a limited liability company formed under the laws
of Delaware (“Atlantic Power Services”), Atlantic Power Corporation, a
corporation continued under the laws of British Columbia (“Atlantic Power
Corporation” and, together with Atlantic Power Services and their respective
affiliates, the “Company”) and James Moore (the “Executive”).

 

WHEREAS, the Company desires that the Executive serve the Company as its
President and Chief Executive Officer, on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.                                      Employment, Duties and Agreements.

 

(a)                                 Atlantic Power Services hereby agrees to
employ the Executive as Atlantic Power Corporation’s and the Company’s President
and Chief Executive Officer, and the Executive hereby accepts such position and
agrees to serve Atlantic Power Corporation and the Company in such capacity
during the employment period set forth in Section 3 hereof (the “Employment
Period”).  The Executive shall also serve as a member of the Board of Directors
of the Company (the “Board”), subject to shareholders’ vote.  During the
Employment Period, the Executive shall report to the Board and shall have such
duties and responsibilities as are consistent with the Executive’s position. 
During the Employment Period, the Executive shall be subject to, and shall act
in accordance with, all reasonable instructions and directions of the Board, and
all applicable policies and rules of the Company as may be in effect from time
to time.  The Executive’s principal work location shall be at the Company’s
offices in Boston, Massachusetts (hereinafter the “Principal Place of
Business”); provided that the Executive may be required to travel as necessary
in order to perform his duties and responsibilities hereunder.

 

(b)                                 During the Employment Period, excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive shall devote his full working time, energy and attention to the
performance of his duties and responsibilities hereunder and shall faithfully
and diligently endeavor to promote the business and best interests of the
Company.

 

(c)                                  During the Employment Period, the Executive
may not, without the prior written consent of the Board, which consent shall not
be unreasonably withheld, directly or indirectly, operate, participate in the
management, operations or control of, or act as an executive, officer,
consultant, agent or representative of, any type of business or service (other
than as an executive of the Company); provided that the Executive may serve as a
director of another entity in accordance with the policies of the Company as may
be in effect from time to time; provided further that the Executive may
participate on the governing boards of other organizations that do not compete
with the Company (as determined by the Board), manage his personal investments
and engage in charitable and civic activities so long as such activities do not
interfere with the Executive’s obligations to the Company.  The Executive shall
provide the Board sufficient materials in such detail as the Board may request
in connection with the Board’s assessment of whether certain organizations
compete with the Company.

 

2.                                      Compensation.

 

(a)                                 As compensation for the agreements made by
the Executive herein and the performance by the Executive of his obligations
hereunder, during the Employment Period, the Company shall pay the Executive,
pursuant to the Company’s normal and customary payroll procedures, a base

 

--------------------------------------------------------------------------------


 

salary at the rate of USD$575,000 per annum (the “Base Salary”) and the
Executive will be eligible for merit increase  reviews as determined by the
Compensation Committee of Board (the “Committee”) at the same time as the
Company’s other senior executives.  Notwithstanding the foregoing, the
Executive’s Base Salary for fiscal year 2015 will be prorated based on the
number of days the Executive is employed during such year.

 

(b)                                 In addition to Base Salary, with respect to
each fiscal year during the Employment Period, the Executive will be eligible to
receive an annual bonus (the “Annual Bonus”) under the Short Term Incentive
Program (the “STIP”) adopted by the Committee from time to time, the terms and
conditions of which shall be determined by the Committee in its discretion, with
a target Annual Bonus equal to 75% of Base Salary for such fiscal year (the
“Target Bonus”) with a maximum possible Annual Bonus equal to 100% of Base
Salary for such fiscal year.  Actual payout of any Annual Bonus during the
Employment Period will be dependent upon performance against goals approved
annually by the Committee in its discretion and subject to the Executive’s
continued employment with the Company through the last day of the applicable
calendar year corresponding to such Annual Bonus.  Notwithstanding the
foregoing, the Executive’s Annual Bonus for fiscal year 2015 will be prorated
based on the number of days the Executive is employed during such year.  Annual
Bonuses shall be paid as soon as practicable following the end of the fiscal
year to which such Annual Bonus relates.  The Executive agrees that the
Executive shall be subject to the Financial Restatement and Clawback Policy
attached hereto as Exhibit A.

 

(c)                                  Within thirty (30) days of the Effective
Date, the Executive shall receive a one-time cash payment of USD$150,000 (the
“Transitional Expense Payment”). The Executive shall repay a portion of the
Transitional Expense Payment pro-rated based on the number of days remaining as
of the Date of Termination (as defined below) in the period beginning on the
Effective Date and ending on the eighteen (18) month anniversary of the
Effective Date to the Company in the event that the Executive’s employment is
terminated by the Company for Cause or by the Executive without Good Reason on
or before the eighteen (18) month anniversary of the Effective Date.

 

(d)                                 During the Employment Period, the Executive
shall be eligible to participate in equity-based incentive plans and any other
plans or programs of the Company, including the Fifth Amended and Restated
Long-Term Incentive Plan (the “LTIP”), as may be established or modified by the
Board from time to time, and subject to the terms and conditions thereof,
including the opportunity to receive grants of equity-based awards on an annual
basis, subject to the discretion of the Committee.

 

(i)                                     The target value of the Executive’s
annual equity-based award in any fiscal year of the Company shall be equal to
75% of Base Salary.  The maximum value of the Executive’s annual equity-based
award in any fiscal year of the Company shall be equal to 100% of Base Salary
for such fiscal year. For the avoidance of doubt, the Executive’s first annual
equity-based award, if granted, shall be made in 2016 in respect of 2015.

 

(ii)                                  The Committee shall determine, in its
discretion, the amount of any annual equity-based award to the Executive under
the LTIP on the basis of the Company’s Project Adjusted EBITDA per Share, Free
Cash Flow, Growth Cash Flow and Relative TSR, each as defined in the LTIP, or
such other performance measures established by the Committee pursuant to the
LTIP and other factors the Committee deems appropriate.

 

(iii)                               The annual equity-based awards granted to
the Executive under the LTIP with respect to fiscal year 2015 shall vest upon
the three (3) year

 

2

--------------------------------------------------------------------------------


 

anniversary of the date of grant, as follows, provided the Executive remains
employed by the Company upon such vesting date, and the portion of each award
that does not so vest shall be immediately and automatically forfeited for no
consideration:

 

(A)                               at 150% of the original grant amount, if the
Company’s Relative TSR (as defined in the LTIP) is at the 75th percentile or
higher;

 

(B)                               at 100% of the original grant amount, if the
Company’s Relative TSR is at the 50th percentile or higher, but below the
75th percentile;

 

(C)                               at 50% of the original grant amount, if the
Company’s Relative TSR is at the 25th percentile or higher, but below the
50th percentile; or

 

(D)                               at 0% of the original grant amount, if the
Company’s Relative TSR is below the 25th percentile, or, regardless of the
Company’s Relative TSR, if, as of such vesting date, the Market Price per Common
Share (as defined in the LTIP) is below the Market Price Per Common Share as of
the date of grant.

 

(iv)                              The annual long-term incentive award types and
values with respect to fiscal years after 2015 may be subject to change from
time to time, subject to approval by the Committee in its discretion.

 

(e)                                  Subject to approval by the Committee,
within 30 days of the Effective Date, the Executive will also receive a one-time
grant of notional shares, with a grant date value of USD$1,350,000, subject to
the terms and conditions of a participation agreement in the form attached
hereto as Exhibit B (the “Transition Equity Grant”, the “Transition Equity Grant
Participation Agreement”).

 

(f)                                   During the Employment Period, the
Executive and his eligible dependents shall be entitled to participate in all
employee benefit plans, programs and policies of the Company, including without
limitation, its retirement plans, generally available to the other senior
executives of the Company in accordance with the terms in effect from time to
time, including life insurance coverage equal to three (3) times Base Salary.

 

(g)                                  The Company shall reimburse the Executive
for all reasonable business expenses upon the presentation of statements of such
expenses in accordance with the Company’s policies and procedures as may be in
effect from time to time.

 

3.                                      Employment Period.

 

The Employment Period shall commence as of January 26, 2015 (the “Effective
Date”) and shall continue until the Executive’s employment is terminated in
accordance with this Section 3. The Executive’s employment hereunder may be
terminated upon the earliest to occur of the following events (at which time the
Employment Period shall be terminated):

 

(a)                                 Death.  The Executive’s employment hereunder
shall terminate upon his death.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Disability.  The Company shall be entitled
to terminate the Executive’s employment hereunder for Disability if, as a result
of the Executive’s incapacity due to physical or mental illness or injury, the
Executive has been unable, due to physical or mental illness or incapacity, to
perform the essential duties of his employment with reasonable accommodation for
a continuous period of ninety (90) days or an aggregate of one-hundred and eight
(180) days in any twelve (12) month period.

 

(c)                                  Cause.  The Company may terminate the
Executive’s employment hereunder for Cause.  For purposes of this Agreement, the
term “Cause” shall mean (i) a material breach by the Executive of any of the
Executive’s obligations under any written agreement with the Company, (ii) a
material violation by the Executive of any of the Company’s policies,
procedures, rules and regulations applicable to employees generally or to
employees at the Executive’s grade level, in each case, as they may be amended
from time to time in the Company’s sole discretion; (iii) the material failure
by the Executive to reasonably and substantially perform his or her duties to
the Company (other than as a result of physical or mental illness or injury);
(iv) the Executive’s willful misconduct or gross negligence that has caused or
is reasonably expected to result in material injury to the business, reputation
or prospects of the Company; (v) the Executive’s fraud or misappropriation of
funds; or (vi) the commission by the Executive of a felony or other serious
crime involving moral turpitude.

 

(d)                                 Without Cause.  The Company may terminate
the Executive’s employment hereunder without Cause.

 

(e)                                  For Good Reason. The Executive may
terminate this Agreement at any time upon sixty (60) days’ prior written notice
to the Company (any such termination referenced in clauses (i) — (iv) below,
unless the Executive shall have consented in writing to the action described in
such clauses, constituting termination for “Good Reason”): (i) a material
reduction in the Executive’s Base Salary (the amount of such material reduction
in salary, the “Salary Reduction”), (ii) a material diminution of the
Executive’s duties, responsibilities or positions as President and Chief
Executive Officer of the Company, (iii) a relocation of the Executive’s primary
work location to a location more than fifty (50) miles from the Principal Place
of Business or (iv) a material breach by the Company of its obligations under
this Agreement; provided that the Executive shall have delivered such written
notice to the Company of his intention to terminate his employment hereunder for
Good Reason within ninety (90) days following the occurrence of any of the
events described in clauses (i) — (iv) above, which notice shall specify in
reasonable detail the circumstances claimed to give rise to the Executive’s
right to terminate his employment for Good Reason, and the Company shall not
have cured such circumstances within thirty (30) days following the Company’s
receipt of such notice.

 

(f)                                   Voluntarily.  The Executive may
voluntarily terminate his employment hereunder (other than for Good Reason),
provided that the Executive provides the Company with notice of his intent to
terminate his employment at least thirty (30) days in advance of the Date of
Termination (as defined in Section 4 below).

 

4.                                      Termination Procedure.

 

(a)                                 Notice of Termination.  Any termination of
the Executive’s employment by the Company or by the Executive (other than a
termination on account of the death of Executive) shall be communicated by
written “Notice of Termination” to the other party hereto in accordance with
Section 13(a).

 

(b)                                 Date of Termination.  “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by his death, the
date of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 3(b), on the date the Executive receives Notice of Termination from the

 

4

--------------------------------------------------------------------------------


 

Company, (iii) if the Executive voluntarily terminates his employment, the date
specified in the notice given pursuant to Section 3(f), which shall not be less
than thirty (30) days after the Notice of Termination, and (iv) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days, or
any alternative time period agreed upon by the parties, after the giving of such
notice) set forth in such Notice of Termination; provided that the Company may
terminate the Executive’s employment at any time for Cause.

 

5.                                      Termination Payments.

 

(a)                                 Without Cause or for Good Reason (other than
a CIC Termination).  In the event of the termination of the Executive’s
employment (x) by the Company without Cause, or (y) by the Executive for Good
Reason, in each case other than a CIC Termination described in Section 5(e), in
each case subject to and conditioned upon the Executive satisfying the
Conditions (other than with respect to the Accrued Amounts):

 

i.                                          the Executive shall receive any
accrued but unpaid Base Salary and accrued but unused vacation through the Date
of Termination, in each case without giving effect to a Salary Reduction, if any
(the “Accrued Amounts”), which Accrued Amounts shall be payable in a lump sum
within thirty (30) days following the Date of Termination (or sooner as required
by applicable law);

 

ii.                                       the Executive shall receive an amount
equal to the sum of (A) two (2) times the Executive’s then current Base Salary
without giving effect to a Salary Reduction, if any, and (B) a pro-rata amount,
based on the number of days elapsed during the fiscal year in which the Date of
Termination occurs, of the Executive’s Target Bonus, payable in a lump sum on
the sixtieth (60th) day following the Date of Termination;

 

iii.                                    during the eighteen (18) month period
following the Date of Termination, the Company shall continue to provide medical
and life insurance benefits to the Executive which are (and on terms which are)
substantially similar to those provided generally to senior executives of the
Company pursuant to such medical plan as may be in effect from time to time (or
to reimburse the Executive for the after-tax cost thereof); provided that the
Executive’s life insurance benefit shall be in an amount equal to three
(3) times the Executive’s then current base salary without giving effect to a
Salary Reduction, if any; provided further, however, that if the Executive
becomes re-employed with another employer and is eligible to receive health
insurance benefits under another employer provided plan, the Executive is
obligated to promptly notify the Company of any changes in his benefits coverage
and the Company reimbursements described herein shall terminate (the “Continued
Healthcare Benefit”); and

 

iv.                                   all outstanding equity-based awards held
by the Executive, including for this purpose, the Transition Equity Grant, to
the extent not vested, shall immediately and automatically vest (or not) as of
the Date of Termination as follows, and the portion of such awards that do not
so vest shall be immediately and automatically forfeited for no consideration:

 

(A)                               if the Date of Termination occurs on or prior
to the six (6) month anniversary of the Effective Date, each such award shall
immediately and automatically be forfeited;

 

(B)                               if the Date of Termination occurs after the
six (6) month anniversary and on or prior to the twelve (12) month anniversary
of the Effective Date, as to 50% of each such equity-based award (assuming
“target” performance for awards with performance-based vesting conditions); or

 

5

--------------------------------------------------------------------------------


 

(C)                               if the Date of Termination occurs after the
twelve (12) month anniversary of the Effective Date, as to 100% of each such
equity-based award (at “target” level, if applicable).

 

The amounts paid and benefits received pursuant to this Section 5(a) are subject
to and conditioned upon (i) the Executive executing a valid general release and
waiver in substantially the form attached hereto as Exhibit C, waiving all
claims the Executive may have against the Company, its successors, assigns,
affiliates, executives, officers and directors, and such waiver becoming
effective on or before the sixtieth (60th) day following the Date of
Termination, and (ii) the Executive’s compliance with the Restrictive Covenants
provided in Sections 7 and 8 hereof (together, the “Conditions”).  Except as
provided in this Section 5(a), the Company shall have no additional obligations
under this Agreement upon the Executive’s termination.

 

(b)                                 Death.  If the Executive’s employment is
terminated as a result of the Executive’s death, the Company shall pay to the
Executive’s estate, within thirty (30) days following the Date of Termination
(or sooner as required by applicable law), the Accrued Amounts. Except as
provided in this Section 5(b) the Company shall have no additional obligations
under this Agreement upon the Executive’s termination.

 

(c)                                  Disability or Retirement.  If the
Executive’s employment is terminated as a result of the Executive’s Disability
or by the Executive voluntarily after the Executive attains the age of 62, the
Company shall pay to the Executive, within thirty (30) days following the Date
of Termination (or sooner as required by applicable law), the Accrued Amounts. 
Except as provided in this Section 5(c) the Company shall have no additional
obligations under this Agreement upon the Executive’s termination.

 

(d)                                 Cause or Voluntarily.  If the Executive’s
employment is terminated by the Company for Cause or voluntarily by the
Executive other than for Good Reason, the Company shall pay the Executive the
Accrued Amounts within thirty (30) days following the Date of Termination (or
sooner as required by applicable law).  Except as provided in this
Section 5(d) the Company shall have no additional obligations under this
Agreement upon the Executive’s termination.

 

(e)                                  Change in Control Termination.  In lieu of
the payments and benefits described in Section 5(a) above, and subject to and
conditioned upon the Executive satisfying the Conditions (other than with
respect to the Accrued Amounts), in the event the Executive’s employment is
terminated (x) by the Company without Cause or (y) by the Executive for Good
Reason, in each such case occurring within the twelve (12) month period
following the occurrence of a Change in Control (such termination, a “CIC
Termination”):

 

(i)                                     the Executive shall receive the Accrued
Amounts (which Accrued Amounts shall be paid within thirty (30) days of the Date
of Termination (or sooner as required by applicable law));

 

(ii)                                  the Executive shall receive an amount
payable in a lump sum on the sixtieth (60th) day following the Date of
Termination equal to:

 

(A)                               if the Date of Termination occurs on or prior
to the twelve (12) month anniversary of the Effective Date, USD$2,000,000; or

 

(B)                               if the Date of Termination occurs after the
twelve (12) month anniversary of the Effective Date, the sum of (A) two
(2) times the Executive’s then-current Base Salary and (B) a pro-rata

 

6

--------------------------------------------------------------------------------


 

amount, based on the number of days elapsed during the fiscal year in which the
Date of Termination occurs, of the Executive’s Target Bonus.

 

(iii)                               the Executive shall receive the Continued
Healthcare Benefit; and

 

(iv)                              all outstanding equity-based awards held by
the Executive, including for this purpose, the Transition Equity Grant, to the
extent not vested, shall immediately and automatically vest (or not) as of the
Date of Termination as follows, and the portion of such awards that do not so
vest shall be immediately and automatically forfeited for no consideration:

 

(A)                               if the Date of Termination occurs on or prior
to the twelve (12) month anniversary of the Effective Date, each such award
shall immediately and automatically be forfeited; or

 

(B)                               if the Date of Termination occurs after the
twelve (12) month anniversary of the Effective Date, each such award shall
immediately and automatically vest as of the Date of Termination as to 100% of
such award (assuming “target” performance for awards with performance-based
vesting conditions).

 

Except as provided in this Section 5(e) the Company shall have no additional
obligations under this Agreement upon the Executive’s termination.

 

(f)                                   For purposes of this Agreement, “Change in
Control” shall mean the occurrence of any of the following events:

 

(i)                                     the sale, lease or transfer to any
person or group, in one or a series of related transactions, of the assets of
Atlantic Power Corporation or Atlantic Power Services which assets generated
more than 50% of Atlantic Power Services’ Cash Flow in a 12-month period ended
on the last day of the most recent fiscal quarter to any person or group;

 

(ii)                                  the adoption of a plan related to the
liquidation or dissolution of Atlantic Power Corporation or Atlantic Power
Services;

 

(iii)                               the acquisition by any person or group of a
direct or indirect interest in more than 50% of: (A) the common shares of
Atlantic Power Corporation or the common membership interests of Atlantic Power
Services; or (B) the voting power of Atlantic Power Corporation or Atlantic
Power Services; by way of purchase, merger, or consolidation or otherwise (other
than a creation of a holding company that does not involve a change in the
beneficial ownership of Atlantic Power Corporation or Atlantic Power Services as
a result of such transaction); or

 

(iv)                              the merger or consolidation of Atlantic Power
Corporation or Atlantic Power Services with or into another person or the merger
of another

 

7

--------------------------------------------------------------------------------


 

person into Atlantic Power Corporation or Atlantic Power Services with the
effect that immediately after such transaction the shareholders of Atlantic
Power Corporation or the holders of common membership interests of Atlantic
Power Services immediately prior to such transaction hold, directly or
indirectly, less than 50% of the voting control over the person surviving such
merger or consolidation, in each case other than the creation of a holding
company that does not involve a change in the beneficial ownership of Atlantic
Power Corporation or Atlantic Power Services as a result as such transaction.

 

6.                                      Legal Fees.

 

In the event of any contest or dispute between the Company and the Executive
with respect to this Agreement or the Executive’s employment hereunder, each of
the parties shall be responsible for its respective legal fees and expenses,
except as provided in Section 14(b) hereof.

 

7.                                      Non-Solicitation.

 

During the Employment Period and for twelve (12) months thereafter, the
Executive hereby agrees not to, directly or indirectly, solicit or assist any
other Person (as defined below) in soliciting any employee of the Company or any
of its affiliates to perform services for any entity (other than the Company or
its affiliates), attempt to induce any such employee to leave the employ of the
Company or its affiliates, or hire or engage on behalf of himself or any other
Person any employee of the Company.

 

8.                                      Confidentiality; Non-Compete;
Non-Disclosure; Non-Disparagement.

 

(a)                                 The Executive hereby agrees that, during the
Employment Period and for a period of two years thereafter, he will hold in
strict confidence any proprietary or Confidential Information related to the
Company and its affiliates.  For purposes of this Agreement, the term
“Confidential Information” shall mean all information of the Company or any of
its affiliates (in whatever form) which is not generally known to the public,
including without limitation any inventions, processes, methods of distribution,
customer lists or customers’ or trade secrets.  The Executive hereby agrees that
upon the termination of the Employment Period, he shall not take or retain,
without the prior written consent of the Company, any Confidential Information,
including without limitation any business plans, contact lists, strategic plans
or reports or other document (in whatever form) of the Company or its
affiliates, relating to its or their methods of distribution, or any description
of any formulas or secret processes and will return any such information (in
whatever form) then in his possession.

 

(b)                                 The Executive and the Company agree that the
Company would likely suffer significant harm from the Executive’s competing with
the Company during the Employment Period and for some period of time
thereafter.  Accordingly, the Executive agrees that he will not, during the
Employment Period and for a period of twelve (12) months following the
termination of the Employment Period for any reason (the “Restricted Period”),
directly or indirectly, become employed by, engage in business with, serve as an
agent or consultant to, become a partner, member, principal, stockholder or
other owner (other than a holder of less than 1% of the outstanding voting
shares of any publicly held company) of, or otherwise perform services relating
to, the Business (as defined below) for any Person that is primarily engaged in,
or otherwise competes or has a reasonable potential for competing with the
Business, anywhere in which the Company or its subsidiaries engage in the
Business or where the Company or its subsidiaries’ customers are located
(whether or not for compensation).  For purposes of Sections 7 and 8, the term
“Person” shall mean any individual, partnership, corporation, limited liability

 

8

--------------------------------------------------------------------------------


 

company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.  For purposes of Sections 7 and 8, the
“Business” shall mean the investment in independent power projects in the United
States or Canada, whether by a public or private company or otherwise.

 

(c)                                  The Executive hereby agrees not to defame
or disparage the Company, its affiliates and their officers, directors, members
or executives.  The Executive hereby agrees to cooperate with the Company in
refuting any defamatory or disparaging remarks by any third party made in
respect of the Company or its affiliates or their directors, members, officers
or executives.

 

9.                                      Injunctive Relief.

 

It is impossible to measure in money the damages that will accrue to the Company
in the event that the Executive breaches any of the restrictive covenants
provided in Sections 7 and 8 hereof.  In the event that the Executive breaches
any such restrictive covenant, the Company shall be entitled to an injunction
restraining the Executive from violating such restrictive covenant (without
posting any bond).  If the Company shall institute any action or proceeding to
enforce any such restrictive covenant, the Executive hereby waives the claim or
defense that the Company has an adequate remedy at law and agrees not to assert
in any such action or proceeding the claim or defense that the Company has an
adequate remedy at law.

 

10.                               Section 280G.

 

Notwithstanding any other provision of this Agreement or any other plan,
arrangement, or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and would, but for this Section 10, be
subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the Covered Payments shall be payable either (i) in full or
(ii) reduced to the minimum extent necessary to ensure that no portion of the
Covered Payments is subject to the Excise Tax, whichever of the foregoing (i) or
(ii) results in the Executive’s receipt on an after-tax basis of the greatest
amount of benefits after taking into account the applicable federal, state,
local and foreign income, employment and excise taxes (including the Excise
Tax).  If Covered Payments are reduced, such Covered Payments shall be reduced
in a manner that maximizes the Executive’s economic position. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, to the extent applicable, and where
two or more economically equivalent amounts are subject to reduction but payable
at different times, such amounts payable at the later time shall be reduced
first but not below zero (0).

 

11.                               Representations.

 

The parties hereto hereby represent that they each have the authority to enter
into this Agreement, and the Executive hereby represents to the Company that the
execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party, including any non-competition obligations to a previous
employer.

 

9

--------------------------------------------------------------------------------


 

12.                               Cooperation With Regard to Litigation.

 

The Executive hereby agrees that following termination of his employment with
the Company, upon reasonable request from the Company, the Executive agrees to
cooperate with the Company, by making himself available to testify on behalf of
the Company and its affiliates, in any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative, and by providing assistance
to the Company and its affiliates, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company and its
affiliates, as may be reasonably requested.  The Executive shall be entitled to
receive prompt reimbursement of all reasonable expenses incurred by the
Executive with such cooperation including expenses related to travel and other
expenses while away from home.

 

13.                               Indemnification

 

Atlantic Power Corporation and Atlantic Power Services shall each indemnify and
hold harmless the Executive to the fullest extent permitted under the laws of
the State of Delaware (to the same extent that a limited liability company
organized under the laws of the State of Delaware could indemnify an officer or
employee), in the case of Atlantic Power Services, and to the fullest extent
permitted under the Business Corporations Act (British Columbia), in the case of
Atlantic Power Corporation, in each case with respect to any and all costs,
charges and expenses (including, without limitation, expenses of investigations,
judicial or administrative proceedings or appeals, and attorney’s fees and
disbursements), judgments, fines and amounts paid in settlement (collectively,
“Claims”) incurred, awarded, suffered or otherwise arising in connection with
any threatened, pending or completed action, suit or proceeding, whether brought
by or in the right of Atlantic Power Corporation and/or Atlantic Power Services
or otherwise and whether of a civil, criminal, administrative or investigative
nature, in which the  Executive may be or may have been involved as a party,
witness or otherwise, by reason of the fact that the Executive is or was a
director, officer and/or employee of the Company or any parent, subsidiary or
affiliate of the Company, by reason of any action taken by him or of any
inaction on his part while acting as such a director, officer and/or employee,
or by reason of the fact that he is or was serving as the request of the Company
as a director, partner, trustee, officer, employee or agent of another
corporation, domestic or foreign, non-profit or for-profit, partnership, joint
venture, trust or other enterprise; in each case whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification or reimbursement can be provided under this Agreement,
unless such Claims arise principally and directly from the fraud, willful
default or gross negligence of the Executive. All indemnification required under
this paragraph shall be paid by Atlantic Power Corporation and/or Atlantic Power
Services, as applicable, in advance of the final disposition of such matter,
provided, however, that such payment in advance of the final disposition of such
matter shall be made only upon receipt of an undertaking by or on behalf of the
Executive to repay all amounts so advanced in the event that it shall ultimately
be determined that under the laws of the State of Delaware (in the case of
Atlantic Power Services) or the Business Corporations Act (British Columbia) (in
the case of Atlantic Power Corporation) the Executive would not be entitled to
be indemnified by the Company and/or Atlantic Power, as applicable, as
authorized in this Agreement.

 

14.                               Arbitration

 

(a)                                 Except with respect to the remedies set
forth in Section 9 hereof, any controversy or claim between the Company or any
of its affiliates and the Executive arising out of or relating to this Agreement
or its termination shall be settled and determined by a single arbitrator whose
award shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in

 

10

--------------------------------------------------------------------------------


 

Boston, Massachusetts. The Company and the Executive each waive any right to a
jury trial or to a petition for stay in any action or proceeding of any kind
arising out of or relating to this Agreement or its termination and agree that
the arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.

 

(b)           The Company shall advance the Executive up to $10,000 for payment
of reasonable attorneys’ fees and related expenses to be incurred by the
Executive in such dispute. If the Executive prevails in such arbitration with
respect to one or more material issues, as determined by the arbitrator, in a
dispute with the Company with respect to this Agreement or the Executive’s
employment hereunder, the Company shall promptly reimburse (less the Company’s
advancement) the reasonable attorneys’ fees and related expenses incurred by
Executive in such dispute. In the event that the Executive does not prevail on
one or more material issues, the Executive shall repay any advanced amounts. In
no event shall the payments by the Company under this Section 14(b) be made
later than ninety (90) days following the calendar year in which such fees and
expenses were incurred, provided, that Executive shall have submitted an invoice
for such fees and expenses within 15 days after the calendar year in which such
fees and expenses were incurred.  The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and Executive’s right to have the Company pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit.

 

15.          Miscellaneous.

 

(a)           Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one day after it is
sent by a reputable overnight courier service and, in each case, addressed as
follows (or if it is sent through any other method agreed upon by the parties):

 

If to the Company:

 

Atlantic Power Corporation

One Federal Street, 30th Floor

Boston, Massachusetts 02110

 

Attn: Jeffrey S. Levy, Esq.

 

If to the Executive:

 

At his most recent address shown on the payroll records of the Company or to
such other address as any party hereto may designate by notice to the others.

 

(b)           This Agreement shall constitute the entire agreement among the
parties hereto with respect to the matters set forth hereunder, and supersedes
and is in full substitution for any and all prior understandings or agreements
with respect to such matters.

 

(c)           This Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the

 

11

--------------------------------------------------------------------------------


 

party or parties against whom or which enforcement of such waiver is sought. 
The failure of any party hereto at any time to require the performance by any
other party hereto of any provision hereof shall in no way affect the full right
to require such performance at any time thereafter, nor shall the waiver by any
party hereto of a breach of any provision hereof be taken or held to be a waiver
of any succeeding breach of such provision or a waiver of the provision itself
or a waiver of any other provision of this Agreement.

 

(d)           The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to both parties hereto
and not in favor or against either party.

 

(e)           This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by the Executive.

 

(f)            The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place.  As used in
the Agreement, “the Company” shall mean both the Company as defined above and
any such successor that assumes this Agreement, by operation of law or
otherwise.

 

(g)           Any provision of this Agreement (or portion thereof) which is
deemed invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 15, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement by the Company shall be
implied by the Company’s forbearance or failure to take action.

 

(h)           The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code upon or following a termination of employment unless
such termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment,”
“termination of the Employment Period” or like terms shall mean “separation from
service.”  The determination of whether and when a separation from service has
occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, U.S. Treasury Regulation Section 1.409A-1(h) or any
successor provision thereto.   It is intended that each installment, if any, of
the payments and benefits provided hereunder shall be treated as a separate
“payment” for purposes of Section 409A of the Code.  Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A of the Code; and if, as of the date of the “separation from
service,” the Executive is a “specified employee” (within the meaning of that
term under Section 409A(a)(2)(B) of the Code, or any successor provision
thereto), then with regard to any payment

 

12

--------------------------------------------------------------------------------


 

or the provision of any benefit that is subject to this Section 15(h) (whether
under this Agreement, or pursuant to any other agreement with or plan, program,
payroll practice of the Company) and is due upon or as a result of the
Executive’s separation from service, such payment or benefit shall not be made
or provided, to the extent making or providing such payment or benefit would
result in additional taxes or interest under Section 409A of the Code, until the
date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service,” and (ii) the date of
the Executive’s death (the “Delay Period”) and this Agreement and each such
agreement, plan, program, or payroll practice shall hereby be deemed amended
accordingly.  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 15(h) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.  All reimbursements and
in-kind benefits provided under this Agreement or otherwise to the Executive
shall be made or provided in accordance with the requirements of Section 409A of
the Code to the extent that such reimbursements or in-kind benefits are subject
to Section 409A of the Code.  All expenses or other reimbursements paid pursuant
herewith and therewith that are taxable income to the Executive shall in no
event be paid later than the end of the calendar year next following the
calendar year in which the Executive incurs such expense or pays such related
tax.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A of
the Code, the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that, the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect and such payments shall
be made on or before the last day of the Executive’s taxable year following the
taxable year in which the expense occurred.

 

(i)            This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts without reference to its
principles of conflicts of law.

 

(j)            This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.  A facsimile of a signature shall be deemed to be and have the
effect of an original signature.

 

(k)           The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

 

*  *  *  *  *  *

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

Atlantic Power Corporation

 

 

 

 

 

/s/ Terrence Ronan

 

Name: Terrence Ronan

 

Title: Chief Financial Officer

 

 

 

 

 

Atlantic Power Services, LLC

 

 

 

 

 

/s/ Terrence Ronan

 

Name: Terrence Ronan

 

Title: Vice President

 

 

 

 

 

/s/ James J. Moore, Jr.

 

James J. Moore, Jr.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Financial Restatement and Clawback Policy

 

Recoupment Upon Restatement or Misstatement of Financial Results: If, in the
opinion of the independent directors of the Board,  due in whole or in part to
intentional fraud or misconduct by one or more of the Company’s Chief Executive
Officer and President, Executive Vice President—Chief Operating Officer,
Executive Vice President—Chief Financial Officer and Executive Vice
President—Commercial Development, either the Company’s financial results are
restated (the “Restatement”) or the Company’s financial results are found to be
inaccurate in a manner that materially affects the calculation of compensation
for such officers but does not give rise to a Restatement (the “Inaccuracy”),
the independent directors have the discretion to use their best efforts to
remedy the fraud or misconduct and prevent its recurrence. The Company’s
independent directors may, based upon the facts and circumstances surrounding
the Restatement or Inaccuracy, direct that the Company recover all or a portion
of any bonus or incentive compensation paid, or cancel all, or part of, the
stock-based awards granted, to an executive officer that is related to the
Restatement or Inaccuracy, as further described in the next paragraph. In
addition, the independent directors may also seek to recoup any gains realized
with respect to equity-based awards, including stock awards granted under the
Company’s Long Term Incentive Plan (“LTIP”),  or other incentive payments made
or required to be made by the Company under any discretionary,
non-discretionary, targeted or other compensation plan of the Company the
awarding of which was related to the Restatement or the Inaccuracy, regardless
of when issued or required to be issued at a future date.  Notwithstanding the
foregoing, in the event of an Inaccuracy, any amount recovered, cancelled or
recouped will not exceed the amount by which the compensation based on the
inaccurate financial results exceeded the compensation calculated under the
accurate financial results.

 

The remedies that may be sought by the independent directors are subject to a
number of conditions, including that: (1) the bonus or incentive compensation to
be recouped was based on the achievement of objective financial or other similar
criteria or factors as provided for in the executive officer’s employment
agreement and was calculated based upon the financial results that were restated
or found to be inaccurate, (2) the executive officer in question engaged in the
intentional misconduct, (3) the bonus or incentive compensation calculated or to
be calculated under the restated or accurate financial results is less than the
amount actually paid or awarded or to be paid or awarded and (4) no remedy,
action or proceeding for the recovery of any amount from an executive officer
that is provided for in this Policy shall be commenced after a period of three
years from the date of such Restatement or Inaccuracy.

 

In addition, the independent directors may take other disciplinary action,
including, without limitation: (1) adjustment of future compensation of the
executive officer, (2) termination of the executive officer’s employment,
(3) pursuit of any and all remedies available in law and/or equity in any
country, and (4) pursuit of such other action as may fit the circumstances of
the particular case. The independent directors may take into account penalties
or punishments imposed by third parties, such as law enforcement agencies,
regulators or other authorities. The independent directors’ power to determine
the appropriate punishment for the wrongdoers is in addition to, and not in
replacement of, remedies imposed by such entities and is in addition to any
right of recoupment under Section 304 of the Sarbanes-Oxley Act of 2002, or
otherwise required by law or stock exchange requirements.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TRANSITION EQUITY GRANT PARTICIPATION AGREEMENT

 

James Moore (“Participant”)

 

In consideration of the Participant’s entry into the Employment Agreement dated
January 22, 2015, among the Participant, Atlantic Power Services, LLC (“Atlantic
Services”) and Atlantic Power Corporation (“Atlantic Power Corporation”) (the
“Employment Agreement”), Atlantic Services hereby grants to the Participant
[523,256] notional shares (the “Transition Notional Shares”) subject to the
terms of this Participation Agreement (this “Participation Agreement”).

 

In the event of an inconsistency between any existing employment agreement
between Atlantic Services and the Participant and this Participation Agreement,
the terms of this Participation Agreement shall govern.

 

1.              Vesting of Transition Notional Shares.  The Vesting Date with
respect to the Transition Notional Shares shall be, provided the Participant
remains employed by Atlantic Services upon such Vesting Date:

 

a.              With respect to 50% of the Transition Notional Shares (the
“Performance-Based Notional Shares”), on or any time after the two (2) year
anniversary of the Effective Date (as defined in the Employment Agreement) if
the weighted average Canadian dollar closing price of Common Shares on the TSX
for at least three (3) consecutive calendar months has exceeded the Market Price
per Common Share determined as of January 22, 2015 by at least 50%.

 

b.              With respect to the remaining 50% of the Transition Notional
Shares (the “Time-Based Notional Shares”), on the four (4) year anniversary of
the Effective Date.

 

2.              Vesting Upon Termination of Employment.

 

a.              Death. If the Participant’s employment is terminated as a result
of the Participant’s death, the Transition Notional Shares shall vest on the
Participant’s Date of Termination.

 

b.              Disability.  In the event of the Participant’s Disability, the
Transition Notional Shares shall vest on the Vesting Dates provided in Section 1
hereof as if the Participant continued to be actively employed on such Vesting
Date.

 

c.               Retirement.  If the Participant’s employment is terminated by
the Participant voluntarily after the Participant attains the age of 62, the
Transition Notional Shares shall vest on the Vesting Dates provided in Section 1
hereof as if the Participant continued to be actively employed on such Vesting
Date.

 

d.              Cause or Voluntarily.  If the Participant’s employment is
terminated by Atlantic Services or its affiliates for Cause or voluntarily by
the Participant other than for Good Reason, the Transition Notional Shares shall
immediately and automatically be forfeited.

 

e.               Without Cause or for Good Reason.  In the event of the
termination of the Participant’s employment (i) by Atlantic Services or its
affiliates without Cause, or (ii) by the Participant for Good Reason, including
a CIC Termination (as defined in the

 

16

--------------------------------------------------------------------------------


 

                        Employment Agreement), the Transition Notional Shares
shall vest (or not) as provided in the Employment Agreement with respect to such
termination of employment.

 

3.              Committee’s Authority. The Committee shall have the sole and
complete authority to make all determinations and to take all actions necessary
or advisable for the implementation and administration of this Participation
Agreement. All decisions and determinations of the Committee respecting this
Participation Agreement shall be binding and conclusive on the Participant.

 

4.              Entitlement to Dividends on Transition Notional Shares. Each
Transition Notional Share shall receive a credit equal to the amount of
dividends paid per Common Share.  Such distributions shall be credited in the
form of additional Transition Notional Shares immediately following any dividend
on the Common Shares.  The number of Transition Notional Shares to be credited
for each dividend will be equal to the amount of the dividend divided by the
Market Price per Common Share determined on the payment date for the dividend. 
Additional Transition Notional Shares credited pursuant to this Section 4 as a
result of any dividend shall vest (or not) at such time and subject to such
terms and conditions as apply to the Transition Notional Shares with respect to
which such dividends were credited.

 

5.              Redemption of Vested Transition Notional Shares.

 

a.              In General. Effective as of the applicable Vesting Date,
Atlantic Services shall, subject to Section 5(b) below, forthwith following the
applicable Vesting Date, redeem the vested portion of the Participant’s
Transition Notional Shares (including fractional Transition Notional Shares) by:

 

i.      making a lump sum cash payment (net of any applicable withholdings) to
the Participant, if applicable, in respect of one-third of the Transition
Notional Shares to be redeemed; and

 

ii.   exchanging two-thirds of the Transition Notional Shares to be redeemed for
Common Shares.

 

b.              Payment of up to 100% Cash. Notwithstanding Section 5(a) above
and Section 5(c) below, effective as of the Vesting Date, the Committee may
elect to cause Atlantic Services to redeem the vested portion of the
Participant’s Transition Notional Shares (including fractional Transition
Notional Shares) by making a lump sum cash payment (net of any applicable
withholdings) to the Participant, in respect of the Transition Notional Shares
to be redeemed.

 

c.               Election for 100% of Common Shares.  Notwithstanding
Section 5(a) above and subject to Section 5(b), the Participant may elect to
redeem vested Transition Notional Shares for up to 100% Common Shares, provided
that the Participant provides written notice of such election at least 30 days
prior to the date of such redemption.

 

6.              Effect of Redemption or Forfeiture of National Shares. The
Participant shall have no further rights respecting any Transition Notional
Share that has been redeemed or forfeited.

 

17

--------------------------------------------------------------------------------


 

7.              Calculation of Cash Payments. Lump sum cash payments made under
Section 5 by Atlantic Holdings to the Participant in respect of Transition
Notional Shares to be redeemed shall be calculated by multiplying the number of
Transition Notional Shares to be redeemed by the Market Price per Common Share
as at the Vesting Date, converted into United States dollars based on the
closing rate of exchange published by the Bank of Canada on the Vesting Date.

 

8.              Section 409A.

 

a.              This Participation Agreement shall be administered in accordance
with Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, to the extent any provision of this Participation
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.

 

b.              If any amount payable hereunder is payable upon a “separation
from service” (within the meaning of Section 409A) of the Participant and at
such time the Participant is considered a “specified employee” (within the
meaning of Section 409A), then no such payment shall be made prior to the date
that is the earlier of (i) six months and one day after the Participant’s
separation from service, or (ii) the Participant’s death, but only to the extent
such delay is necessary to prevent such payment from being subject to interest,
penalties and/or additional tax imposed pursuant to Section 409A.

 

c.               It is intended that each installment of any payments and
provided to the Participant hereunder shall be treated as a separate “payment”
for purposes of Section 409A of the Code.  None of Atlantic Services, Atlantic
Power Corporation or the Participant shall have the right to accelerate or defer
the delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A of the Code.

 

9.              Unfunded Plan. The obligations of Atlantic Power Corporation and
Atlantic Services hereunder shall be unfunded.  The Participant’s rights
hereunder shall be no greater than the rights of an unsecured general creditor
of Atlantic Power Corporation.

 

10.       No Right of Employment. Neither this Participation Agreement nor any
action hereunder shall be construed so as to give the Participant a right to
continue as an employee of Atlantic Services, Atlantic Power Corporation or any
of their affiliates.

 

11.       Non-Transferability. The Participant shall not be entitled to
transfer, assign, charge, pledge or hypothecate, or otherwise alienate, whether
by operation of law or otherwise, the Participant’s Transition Notional Shares
or any rights the Participant has hereunder.

 

12.       Definitions.

 

a.              “Cause” has the meaning given in the Employment Agreement;

 

b.              “Committee” refers to the Compensation Committee of the Board of
Directors of Atlantic Power Corporation;

 

c.               “Common Share” means a common share of Atlantic Power
Corporation;

 

d.              “Date of Termination” has the meaning given in the Employment
Agreement;

 

18

--------------------------------------------------------------------------------


 

e.               “Disability” means an illness, disease, injury, mental or
physical disability or similar mental or physical state of the Participant that
causes the Participant to be unable to fulfill his or her obligations as an
officer or other employee of Atlantic Power Corporation or any of
its subsidiaries for a period of 90 consecutive days, or for an aggregate of 180
days in any 365-day period; provided that such condition constitutes a
“disability” within the meaning of Treas. Reg. Section 1.409A-3(i)(4)(i);

 

f.                “Good Reason” has the meaning given in the Employment
Agreement;

 

g.               “Market Price per Common Share” means the weighted average
Canadian dollar closing price of Common Shares on the TSX for the fourteen
trading days immediately preceding the applicable day; and

 

h.              “TSX” means the Toronto Stock Exchange.

 

IN WITNESS WHEREOF, the parties hereto have executed this Participation
Agreement as of January 22, 2015.

 

 

 

 

ATLANTIC POWER SERVICES LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

Acknowledged and Agreed:

 

PARTICIPANT

 

 

 

 

James Moore

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT C

 

GENERAL RELEASE AND WAIVER AGREEMENT

 

1.             General Release and Waiver

 

a.             In consideration of the payment of the compensation described in
Section 5 of the Employment Agreement dated as of January 22, 2015 (the
“Employment Agreement”) among James Moore (the “Employee”) and Atlantic Power
Corporation, a corporation continued under the laws of the Province of British
Columbia (“Atlantic Power”), and Atlantic Power Services, LLC, a Delaware
limited liability company that is wholly owned by Atlantic Power ( “Atlantic
Services” or “the Company”), Employee hereby releases, remises, discharges, and
acquits Atlantic Power and all of its subsidiaries, affiliates (including the
Company), successors, and assigns, and their respective past, present, and
future officers, directors, shareholders, members, partners, agents, employees,
and attorneys (collectively, the “Released Parties”), jointly and severally, of
and from any and all claims, charges, demands, causes of action, obligations,
damages, or liabilities or claims under any contract (including the Employment
Agreement, except as expressly provided herein), known or unknown (the
“Claims”), which the Employee or the Employee’s heirs, successors or assigns
have ever had or may now have against any of the Released Parties, arising from,
connected with, or related to any event that has happened, developed, or
occurred, or any state of facts existing, up to and including the date of the
Employee’s execution of this General Release and Waiver Agreement (the
“Agreement”).  Without limiting the generality of the foregoing, the Employee
specifically releases the Released Parties from all Claims that could have been
asserted as a result of Employee’s employment with the Company, separation from
employment, or other status with Atlantic Power or the Company, including but
not limited to Claims conferred by or arising under any federal, state, local,
and/or municipal law, including but not limited to the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, Title VII of the United States Civil Rights Act
of 1964, 42 U.S.C. § 1981, the Worker Adjustment and Retraining Notification
Act, the Rehabilitation Act, the Older Workers Benefit Protection Act (“OWBPA”),
the Massachusetts Fair Employment Practices Act (“MFEPA”), the Massachusetts
Equal Rights Law, and the Massachusetts Wage Act, M.G.L.c. 149, §§148 and 150
(including Claims for compensation, salary, wages, bonuses, commission, multiple
damages, or attorneys’ fees) and Claims for any form of relief, no matter how
denominated, including any claims for injunctive relief, additional
compensation, wages, or benefits (including front pay and back pay),
compensatory or consequential damages, liquidated or punitive damages,
attorneys’ fees, employment, re-employment, or future employment in any
capacity, provided however, that this Agreement shall not act to release, and
shall not apply to (1) all continuing obligations of Atlantic Power or its
affiliates, including the Company, pursuant to Section 7 (“Compensation Upon
Termination”) of the Employment Agreement; (2) all rights in the nature of
indemnification and rights to continued coverage under directors’ and officers’
insurance policies (including tail policies) which the Employee may have with
respect to claims against the

Employee relating to or arising out of his employment with Atlantic Power or its
affiliates (including the Company); (3) any vested benefit to which the Employee
is entitled under any tax qualified pension plan of Atlantic Power or its
affiliates, including the Company;  (4)  COBRA continuation coverage benefits or
any other similar benefits required to be provided by statute or the Employment
Agreement; or (5) any other continuing obligations of Atlantic Power or its
affiliates, which by their express terms survive the Employment Agreement.

 

b.             The Employee agrees that he will not file or permit to be filed
on the Employee’s behalf any Claim against any of the Released Parties involving
any matter occurring up to and including the date of the Employee’s execution of
this Agreement, except with respect to those obligations, rights, and benefits
that are excepted and excluded from the scope of the foregoing release. 
Notwithstanding any other provision of this Agreement, this Agreement is not
intended to interfere with the Employee’s right to file a charge with the Equal
Employment Opportunity Commission or any state human rights commission in
connection with any claim he believes he may have against Atlantic Power or its
affiliates (including the Company), or to bar or prohibit contact with or
participation in any proceeding before a federal or state administrative agency,
provided however, that by executing this Agreement, the Employee hereby waives
the right to recover monetary damages or personal relief with respect to any
such charge or proceeding.  In addition, this Agreement is not intended to
interfere with the Employee’s right to challenge that his waiver of any and all
ADEA claims pursuant to this Agreement is a knowing and voluntary waiver,
notwithstanding the Employee’s specific representation that he has entered into
this Agreement knowingly and voluntarily.

 

20

--------------------------------------------------------------------------------


 

2.             Knowing and Voluntary Waiver.

 

The Employee acknowledges that, by the Employee’s free and voluntary act of
signing below, the Employee agrees to all of the terms of this Agreement and
intends to be legally bound thereby.

 

3.             OWBPA Compliance.

 

This Agreement is intended to comply with the Older Workers’ Benefit Protection
Act of 1990 (“OWBPA”) with regard to Employee’s waiver of rights under the Age
Discrimination in Employment Act of 1967 (“ADEA”).

 

a.                                      Employee is specifically waiving rights
and claims under the ADEA.

 

b.                                      The waiver of rights under the ADEA does
not extend to any rights or claims arising after the date this Agreement is
signed by Employee.

 

c.                                       Employee is receiving consideration in
addition to what he would otherwise already be entitled.

 

d.                                      Employee acknowledges that he has been
advised to consult with an attorney before signing this Agreement, and that he
has in fact consulted with an attorney regarding this Agreement.

 

e.                                       Employee acknowledges that he has had a
period of twenty-one (21) days to consider his decision to sign this Agreement,
and the Employee may execute this Agreement by the date that is twenty — one
(21) days after the date of the Employee’s termination of employment, to
acknowledge his understanding of and agreement with the terms contained in this
Agreement.

 

f.                                        Employee understands that he may
revoke this Agreement in the seven (7) day period following the date on which
the Employee signs this Agreement.  Any notice of revocation must be in writing,
and submitted to the Vice President of Human Resources of Atlantic Power within
the seven (7) day period after Employee’s execution of the Agreement.  This
Agreement shall not become effective or enforceable until after this revocation
period has expired.  If the Employee exercises his right to revoke during the
revocation period, he shall forfeit his rights to the “Compensation Upon
Termination” provided by Section 7 of the Employment Agreement.  This Agreement
will become effective, enforceable and irrevocable on the eighth day after the
date on which it is executed by the Employee, provided it has not been
previously revoked by the Employee.

 

IN WITNESS WHEREOF, the Employee has executed this Agreement as of the date set
forth below.

 

EMPLOYEE

 

WITNESS

 

 

 

 

 

NAME (PRINT)

 

 

 

 

Date:

 

NAME (SIGN)

 

 

 

Date:

 

AGREED, ACCEPTED AND ACKNOWELDGED BY:

 

ATLANTIC POWER CORPORATION

 

ATLANTIC POWER SERVICES LLC

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

Date:

 

Date:

 

21

--------------------------------------------------------------------------------